Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  161892                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  DEBORAH LYNN FOSTER,                                                                                  Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                  Elizabeth T. Clement
           Appellant,                                                                                   Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161892
                                                                     COA: 324853
                                                                     Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 30, 2020 judgment
  of the Court of Appeals is considered, and it is GRANTED. The parties shall address
  whether the defendant has the ability to challenge the relevant term of the consent judgment
  in this case given that federal law precludes a provision requiring that the plaintiff receive
  reimbursement or indemnification payments to compensate for reductions in the
  defendant’s military retirement pay resulting from his election to receive any disability
  benefits. See Howell v Howell, 581 US ___; 137 S Ct 400; 197 L Ed 2d 781 (2017).

        The time allowed for oral argument shall be 20 minutes for each side. MCR
  7.314(B)(1).

        Operation Firing for Effect, Forgotten Warriors Project, Inc., and Veterans of
  Foreign Wars Insurance Institute of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issues presented in this case may
  move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2020
           a1216
                                                                                Clerk